Case 1:19-cv-01050-LMB-MSN Document 38 Filed 10/03/19 Page 1 of 2 PageID# 158




                       IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


     SAVED ABUBAKER,JOSEPH
     CARDIFF, DANIEL W. CHO, and
     MAGDALYNE HILLARD, individually
     and on behalf of all others similarly situated,

                            Plaintiffs.                   Case No. 1:19-01050-LMB.MSN
                                                                                        /

     vs.



     DOMINION DENTAL USA,INC.,
     DOMINION DENTAL SERVICES USA,
     INC., DOMINION DENTAL SERVICES,
     INC., DOMINION NATIONAL
     INSURANCE COMPANY,
     DOMINION DENTAL SERVICES OF
     NEW JERSEY,INC, AYAEON
     INSURANCE COMPANY,CAPITAL
     ADVANTAGE INSURANCE,and
     CAPITAL BLUECROSS,

                            Defendants.


    KIMBERLY HENSHAW,AMBER S.
    PARKER,and MATTHEW A. SLATE,
    individually and on behalf of all others
    similarly situated,

                           Plaintiffs,                   Case No. 1:19-01063-LMB-MSN


    vs.



     DOMINION DENTAL SERVICES USA,
     INC., DOMINION
     DENTAL SERVICES, INC.,
     DOMINION DENTAL USA,
     INC., and DOES I to 10, inclusive,

                           Defendants.
Case 1:19-cv-01050-LMB-MSN Document 38 Filed 10/03/19 Page 2 of 2 PageID# 159
